Citation Nr: 0102741	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for a service-
connected generalized anxiety disorder, formerly 
characterized as psychophysiological gastrointestinal (GI) 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1940 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, which denied the veteran's 
claim for an increased rating for his service-connected 
"psychophysiological GI [gastrointestinal] reaction."

In October 1999, the Board instructed the RO to issue a 
Statement of the Case (SOC) with respect to the claim of 
entitlement to service connection for PTSD.  The veteran 
should was to be advised that he may perfect his appeal of 
this issue by filing a substantive appeal within 60 days of 
the issuance of the SOC under 38 C.F.R. § 20.302(b) (2000), 
or alternatively, within the time proscribed by law to 
perfect an appeal to the Board.  A SOC on the issue of PTSD 
was issued in June 2000.  The veteran did not appeal this 
issue to the Board.  As a result, the claim of entitlement to 
service connection for PTSD is not before the Board at this 
time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The generalized anxiety disorder is productive of a 
social impairment with intermittent periods of inability to 
perform tasks, although the veteran's generally functioning 
is satisfactorily, with routine behavior, self-care, and 
normal conversation abilities.  Symptoms such as depressed 
mood, anxiety, and a sleep impairment are associated with 
this condition.  An additional disability associated with the 
GI reaction is also noted. 


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for a 
generalized anxiety disorder, with consideration of the 
veteran's GI reaction, has been found.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (in 
effect on November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating this case as a whole, the Board must also note 
that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, attempts to obtain information that would 
support his claim.  While additional attempts to obtain 
information can always be undertaken, in light of the record, 
the Board finds that such an additional attempt, in light of 
the efforts already performed in this case, can not be 
justified.  Further, based on the circumstances involved, the 
Board finds that an additional VA psychiatric evaluation is 
not warranted.  The Board finds that the VA examinations 
fulfills the duty to assist and an additional remand under 
the U.S. Court of Appeals for Veterans Claims (Court) 
determination in Stegal v. West, 11 Vet. App. 268 (1998), is 
not warranted.  The VA examinations, when viewed as a whole, 
fulfill the requirements contained within the Board's remand 
of this case.  Accordingly, an additional VA evaluation is 
not warranted.  Consequently, under both the old and new 
criteria, the VA has met its duty to assist.

Service connection for a psychoneurosis, mixed neurosis, 
symptomatic at discharge was initially granted by a rating 
decision dated in June 1945.  A 30 percent rating was 
assigned.  A rating decision dated in October 1967 
recharacterized the veteran's service-connected disability as 
a "psychophysiological gastrointestinal reaction."  The 
disorder was rated pursuant under Diagnostic Code 9502 of 
VA's Schedule of Ratings Disabilities (Schedule) at that 
time.  As part of an October 1999 remand, the Board pointed 
out that the section of the Schedule containing Diagnostic 
Code 9502 had been deleted, effective in October 8, 1996.  
Diagnostic Code 9502 no longer existed.  It was further noted 
that since the effective date of the amendments were prior to 
the date the veteran submitted the current claim for an 
increased disability rating, the RO's use of the old rating 
criteria was erroneous, that the service-connected disability 
should be rated only according to the amended criteria, and 
that the veteran should be given notice of those regulations 
in an adequate Supplemental Statement of the Case (SSOC).  
This is shown to have been accomplished as part of a SSOC 
dated in June 2000.  

Review of the June 2000 SSOC also shows that the veteran's 
service-connected disability was again recharacterized as a 
"generalized anxiety disorder" and rated pursuant to 
Diagnostic Code 9400 of the Schedule.  The Board must note 
that the veteran's 30 percent disability evaluation has been 
in effect since 1946, and is protected under 38 C.F.R. § 
3.951(b)(2000).

The Court has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in this instance, as the veteran's current 
claim for an increased rating was not instituted until 
October 1997, the Board will, in adjudicating this matter, 
use the regulations effective after the November 1996 
revision.  

The severity of the veteran's generalized anxiety disorder is 
ascertained, for VA purposes, by application of the rating 
criteria set forth in Diagnostic Code 9400 of VA's Schedule, 
38 C.F.R. Part 4.  Under the current rating criteria, a 100 
percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2000).

A psychiatric disorder, characterized as "[p]sychoneurosis, 
mixed, severe," was originally diagnosed during the 
veteran's period of active service.  As previously indicated, 
the service-connected disability was formerly characterized 
as a "psychophysiological gastrointestinal reaction."  The 
Schedule states that "[w]hen a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition."  38 C.F.R. § 4.126(d) 
(2000).  

In the instant case, pursuant to the Board's October 1999 
remand (which noted that at that time the most recent medical 
evidence indicated that the veteran currently had "peptic 
ulcer disease, with [a] large para-esophageal hernia"), the 
RO was informed that in order to properly consider a rating 
for the service-connected disability, an attempt must be made 
not only to assess the nature and severity of his service-
connected GI reaction symptoms, but also (where possible) to 
differentiate these symptoms from those associated with his 
nonservice-connected peptic ulcer disease and the para-
esophageal hernia.  Review of the record shows that this has 
been accomplished.    

The medical evidence of record is shown to include several VA 
examination and additional treatment records.  A digestive 
conditions examination was conducted in November 1997.  The 
examination report notes that the veteran complained of a 
"sour and nervous" stomach for years.  He informed the 
examiner that he had been diagnosed with an ulcer in August 
1997 in Bastrop, Louisiana following an endoscopic 
examination.  The Board notes, parenthetically, that efforts 
to obtain information from the veteran in an attempt to 
obtain medical records associated with the August 1997 
endoscopic examination have proved unsuccessful.  The veteran 
also described constant problems associated with epigastric 
and left upper quadrant pain.  The veteran also informed the 
examiner that when he becomes nervous and experiences stress 
his stomach-related symptoms become worse.  

Examination showed the veteran's abdomen to be without either 
organomegaly or masses.  Bowel sounds were reported as 
normoactive.  Mild diffuse tenderness was noted to be present 
throughout, and no rebound tenderness was noted.  Peptic 
ulcer disease, with large para-esophageal hernia was 
diagnosed.  The report of upper GI testing afforded the 
veteran in the course of the digestive conditions 
examination, accompanied by the use of barium, shows that a 
large para-esophageal hernia was observed.  A small 
diverticulum projecting from the duodenal sweep was also 
noted.  The examination report indicated that no other 
abnormalities were seen.  

A VA psychiatric examination was also conducted in November 
1997.  Review of the report shows that the examiner supplied 
a diagnosis of anxiety disorder, not otherwise specified.  A 
Global Assessment of Functioning (GAF) Scale score of 65 was 
provided.  Examination showed the veteran to be appropriately 
dressed and adequately groomed and exhibiting no unusual 
motor activity.  Speech was fluent without flight of ideas or 
looseness of associations.  Mood was noted to be mildly 
anxious, as was his affect.  The veteran denied 
hallucinations and expressed no identifiable delusions.  He 
also denied homicidal or suicidal thoughts.  The veteran was 
also reported to be oriented to person, place, situation, and 
time.  Remote, recent, and immediate recall were all reported 
as being good.  Judgment to avoid common danger was described 
by the examiner as adequate as was his abstracting ability.  
Insight was noted to be fair.  

Following the Board's October 1999 remand, several VA medical 
records are shown to have been associated with the claims 
folder.  Records pertinent to the instant claim are shown to 
include a VA Medical Certificate (dated in December 1991) 
which shows that the veteran claimed to feel uncomfortable 
all of the time.  Prostatitis was diagnosed.  A progress note 
dated in April 1996 indicated that the hiatal hernia had been 
diagnosed in April 1996.  Another progress note, dated in 
November 1997, shows that the veteran's chief complaint was 
of a new esophageal ulcer which was indicated to be 
improving.  

A January 1998 general surgery clinic progress note includes 
a reference to a large para-esophageal hernia.  The note also 
mentioned that the benefits and risks of surgery were 
explained to the veteran and that he declined surgery.

A VA mental disorders examination was conducted in January 
2000.  The report noted that the veteran was currently taking 
medications for treatment of his stomach, arthritis, nerves, 
and sleep problems.  The veteran described himself as being 
nervous most of the time and that he sometimes had dreams 
about "boys laying on the side of the road in the war."  
His daughter, who accompanied the veteran to the examination, 
informed the examiner that the veteran was both lonely and 
nervous most of the time, but that he did not become 
disoriented or have difficulty remembering names of familiar 
people.  She did state that he would occasionally forget to 
take food off the stove and leave water running.  The veteran 
reported experiencing hallucinations as recently as 1996, and 
denied a history of homicidal or suicidal thoughts.  

Examination findings revealed that the veteran was well 
nourished, appropriately dressed, and adequately groomed.  He 
was not shown to exhibit unusual motor activity.  Speech was 
mildly pressured.  No flight of ideas or looseness of 
associations was reported.  Mood and affect were both 
described as anxious.  The veteran denied hallucinations and 
expressed no identifiable delusions.  He also denied 
homicidal or suicidal thoughts.  The examiner noted that the 
veteran was precisely oriented to person, place, situation, 
and time.  Remote, recent, and immediate recall were all 
reported as being good.  Judgment to avoid common danger was 
described by the examiner as adequate and abstracting ability 
was described to be intact.  Insight was noted to be fair.  

The examiner noted that the claims folder had been reviewed.  
The examiner indicated that the veteran had given a history 
of generalized anxiety which moderately impaired his ability 
to sustain gainful activity, concentrate, and relate to co-
workers.  The examiner opined that it appeared that the 
veteran's primarily limitations of his daily activities were 
physical.  A generalized anxiety disorder was diagnosed and a 
GAF score of 60 was indicated.  

A VA general medical examination was also conducted in 
January 2000.  The veteran informed the examiner that he was 
diagnosed during his period of service with a nervous 
stomach, at which time he had symptoms of indigestion, 
heartburn, and vomiting.  He reported being diagnosed with an 
ulcer in Bastrop, Louisiana, in 1997.  He also gave a history 
of hiatal hernia for about 10 years.  The veteran also 
provided a history of bladder stone removal about 10 years 
earlier.  He denied a current problem associated with 
indigestion, but did report early satiety and some weight 
loss.  He also gave a history of constipation.  

Examination of the veteran's abdomen showed neither 
organomegaly nor masses.  Mild to moderate diffuse tenderness 
was noted throughout.  No rebound tenderness was noted.  
Prostate examination was within normal limits.  The examiner 
noted that the above-discussed January 2000 psychiatric 
examination report had been reviewed.  The diagnoses 
included, in part, a history of peptic ulcer disease with 
paraesophageal hernia, status post right inguinal 
herniorrhaphy, status post bladder stone surgery, multiple 
compression fractures of the thoracic and lumbar spine, and a 
generalized anxiety disorder.  The examiner was of the 
opinion that there was no way to differentiate the veteran's 
symptoms associated with his service-connected 
psychophysiological GI reaction from the symptoms experienced 
related to his previous peptic ulcer disease and 
paraesophageal hernia.  Both, the examiner went on to state, 
have the same symptoms and that the anxiety would aggravate 
the veteran's GI symptoms.  The veteran's psychological GI 
reaction by itself, opined the examiner, did not render him 
unemployable, but it is a combination of his multiple 
diagnoses, especially the compression fractures.  

The Board notes that in direct response to its October 1999 
remand, the RO, in rating the veteran's service-connected 
disability "based on either the mental or physical symptoms, 
whichever is more dominant," determined that, following its 
complete review of the evidentiary record, that the 
disability was more appropriately to be evaluated based upon 
the veteran's psychiatric manifestations.  The Board concurs 
with this finding.  

The Board points out that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM 
IV).  On VA psychiatric examination in November 1997, a GAF 
scale score of 65 was assigned.  A GAF of 61 to 70 is defined 
in the DSM IV as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  On the VA 
psychiatric examination in January 2000, a GAF scale score of 
60 is shown to have been provided.  A GAF of 51 to 60 is 
defined in the DSM IV as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  In Carpenter v. Brown, 8 Vet. App. 240 
(1995), the Court recognized the importance of the GAF score 
and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
the 4th edition in Carpenter, the Board concludes that the 
GAF score and the meaning of the score may be considered 
without prejudice to the veteran.

The veteran's statements, as well as those expressed by his 
daughter in the course of the January 2000 examination, 
describing symptoms associated with the veteran's medical 
problems, are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  In this regard, as discussed above, the 
psychiatric examination conducted in January 2000 shows that 
the veteran indicated that he was nervous most of the time 
and that he sometimes had nightmares about the war.  
Examination revealed that the veteran was well nourished, 
appropriately dressed, and adequately groomed.  While speech 
was mildly pressured, no flight of ideas or looseness of 
associations was reported.  Mood and affect were both 
described as anxious.  The veteran denied hallucinations, 
homicidal or suicidal thoughts, and expressed no identifiable 
delusions.  He was noted to be precisely oriented to person, 
place, situation, and time.  Remote, recent, and immediate 
recall were all reported as being good.  Judgment to avoid 
common danger was described by the examiner as adequate and 
abstracting ability was described to be intact.  The examiner 
indicated that the veteran had given a history of generalized 
anxiety which moderately impaired his ability to sustain 
gainful activity, concentrate, and relate to co-workers.  The 
examiner also added that it appeared that the veteran's 
primarily limitations of his daily activities were physical 
in nature.  

Based on the evidence of record, it is the judgment of the 
Board that the medical evidence does not establish that there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened effect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  While 
mildly pressured speech was observed on examination in 
January 2000 (as well as anxious mood and affect) clinical 
findings reflective of panic attacks, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment, impaired abstract thinking, and disturbances of 
motivation and mood were not found.  

This does not end the Board evaluation of the veteran's case.  
The Board must note that the veteran is service connection 
for GI problems associated with his service connected 
disability.  In light of these difficulties, the Board finds 
that a 50 percent evaluation can be justified by taking into 
consideration the problems associated with both the anxiety 
disorder and the GI reaction.  In this regard, it is 
important to note that a VA examiner was of the opinion that 
there was no way to differentiate the symptoms associated 
with his service-connected psychophysiological GI reaction 
from the symptoms experienced related to his previous peptic 
ulcer disease and paraesophageal hernia.  In resolving this 
ultimate issue, the Board is also mindful of the doctrine of 
reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With consideration of the GI problem that are related to the 
service connected disability, the Board is satisfied that the 
current medical evidence adequately reflects the degree of 
occupational and social impairment as contemplated within the 
schedular criteria for a disability rating of 50 percent.  
See 38 C.F.R. § 4.130 (2000).

The Board finds that the recently diagnosed history of peptic 
ulcer disease with paraesophageal hernia does not provide for 
a rating higher than the 50 percent in effect under the 
corresponding psychiatric rating scheme.  The veteran does 
not have an organic gastrointestinal disorder diagnosis or 
physical condition as a component of the service-connected 
disability.  As a result, even if such symptoms were 
associate to the service-connected disability in the absence 
of a separate diagnosis for the organic aspects of the 
disability, the rating would not allow for a higher 
evaluation in view of the overall symptomatology at this 
time.

The veteran's generalized anxiety disorder has not rendered 
his disability picture unusual or exceptional in nature, 
shown to in and of itself constitute marked interference with 
employment, or to have required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding assignment of an evaluation in 
excess of 50 percent rating on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) (2000).

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating than 50 percent.  The evidence does not reflect that 
the degree of impairment resulting from the generalized 
anxiety reaction more nearly approximates the criteria for 
the next higher evaluation pursuant to 38 C.F.R. § 4.7 
(2000).  







ORDER

Entitlement to an increased evaluation of the veteran's 
service-connected generalized anxiety reaction to 50 percent 
is granted.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals


 

